DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 4, 5, 8, 11, 14, 15 and 18 are objected to because of the following informalities:
Claim limitation “configured to” should be further amended or removed since the following limitation in a structural claim does not further define the claim or limit the structure of the claims.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 9, 11, 12, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Huli (US 2016/0109804 A1) in view of Altamirano Sanchez (US 2013/0164657 A1; herein after “Sanchez”). 
Rejection of claim 11 is included in the rejection of claim 1 since all the limitations of claim 11 are included in claim 1. 
Regarding claims 1, 2, 11 and 12, Huli teaches in Figures 1A- 4C a semiconductor structure comprising: a semiconductor substrate (110; Fig.1C; Para. 0019); and a multi-layer patterning material film stack (different than claimed invention; 120; Fig.1C; Para. 0019) formed on the semiconductor substrate (110); the patterning material film stack comprising at least a hard mask layer (130; Para. 0019) and a resist layer (140; Para. 0020) formed over the hard mask layer (130); wherein the hard mask layer (130) is configured to support selective deposition of a metal-containing layer on a developed pattern of the resist layer (130 supports the deposition of layer 160; Fig. 1B) through inclusion in the hard mask layer of one or more materials inhibiting deposition of the metal-containing layer on portions of the hard mask layer corresponding to respective openings in the resist layer (160 is deposited on 140 through openings in the resist layer 140; Fig.1B; The following limitation “configured to..” does not further limit the structure of the claim  since the following limitation is a process limitation in a product claim. The following limitation is met by the prior art reference since a resist layer is formed on the hard mask layer the resist layer can be configured to be used in a method step. Furthermore, the presence of process limitation on a product claims, which product does not otherwise patentably distinguish over prior art, cannot impart patentability to the product. In re Stephens 145 USPQ  656 (CCPA 1965). Lastly, the structure claim is met by the prior art and since the claim is a product claim then all the limitations are met. 
	Huli teaches the substrate can include multiple layers as (120; Fig.1C; Para. 0019). Huli does not explicitly state a multi-layer patterning film stack formed on the semiconductor substrate; the multi-layer patterning material film stack comprises one or more additional layers including at least an organic planarizing layer, and wherein the hard mask layer is formed over the organic planarizing layer.
	However, Sanchez teaches a multi-layer patterning film stack (104-108; Fig.2; Para. 0006)  formed on the semiconductor substrate (102; Fig.2; Para. 0006); the multi-layer patterning material film stack comprises one or more additional layers including at least an organic planarizing layer (104; Para. 0006), and wherein the hard mask layer (110) is formed over the organic planarizing layer (104).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention, to from a multi-layer patterning film stack formed on the semiconductor substrate and the multi-layer patterning material film stack comprises one or more additional layers including at least an organic planarizing layer, and wherein the hard mask layer is formed over the organic planarizing layer in the device of Huli as taught by Sanchez since it is very well known in the art to from multiple layers in a semiconductor device as a matter of obvious design choice.
Regarding claims 3 and 13, Huli does not teach the metal-containing layer has a thickness in a range from about 2 nanometers to about 5 nanometers.
However, Huli teaches the metal-containing layer has a thickness (154; Fig.1A; Para. 0022) and teaches the width of (140; Fig.1B) and teaches the ratio of thickness and width. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention, to have a metal-containing layer has a thickness in a range from about 2 nanometers to about 5 nanometers since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. See MPEP § 2144.05. 
 Regarding claims 9 and 19, Huli teaches the hard mask layer comprises a surface region pretreated with a material that inhibits deposition of the metal-containing layer (130; inhibits depositing of 160 on 120; Fig.1C).
Claims 5 and 6, 15, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Huli (9804) in view of Altamirano Sanchez (4657) as applied to claim 1, and further in view of Mishra et al. (US 2009/0261448 A1). 
Regarding claims 5, 6, 15 and 16, Huli as modified by Sanchez does not teach the hard mask layer comprises polymer brush material configured to inhibit deposition of the metal-containing layer; wherein the polymer brush material comprises polysulfone.
However, Mishra teaches a mask layer teach the hard mask layer comprises polymer brush material configured to inhibit deposition of the metal-containing layer; wherein the polymer brush material comprises polysulfone (Para.0023).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention, to have the hard mask layer comprises polymer brush material configured to inhibit deposition of the metal-containing layer; wherein the polymer brush material comprises polysulfone in the device of Huli and Sanchez as taught by Mishra since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice MPEP § 2144.07. Furthermore, the presence of process limitation on a product claims, which product does not otherwise patentably distinguish over prior art, cannot impart patentability to the product. In re Stephens 145 USPQ  656 (CCPA 1965). 
Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Huli (9804) in view of Altamirano Sanchez (4657) as applied to claim 1, and further in view of Farmer et al. (US 2016/0149016 A1).
Regarding claim 8, Huli as modified by Sanchez does not teach the hard mask layer is configured to support selective deposition of the metal-containing layer on the resist layer by configuring at least part of the hard mask layer to include material comprising a hydrophobic end group.
However, Farmer teach the hard mask layer is configured to support selective deposition of the metal-containing layer on the resist layer by configuring at least part of the hard mask layer to include material comprising a hydrophobic end group (Para.0031).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention, to have the hard mask layer is configured to support selective deposition of the metal-containing layer on the resist layer by configuring at least part of the hard mask layer to include material comprising a hydrophobic end group in the device Huli and Sanchez as taught by Farmer since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice MPEP § 2144.07. Furthermore, the presence of process limitation on a product claims, which product does not otherwise patentably distinguish over prior art, cannot impart patentability to the product. 
	
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Huli (9804) in view of Altamirano Sanchez (4657) as applied to claim 1, and further in view of Liu et al. (US 2018/0341177 A1).
	Regarding claim 10, Huli as modified by Sanchez does not teach the material that inhibits deposition of the metal-containing layer comprises a fluorine implantation. 
	However, Liu teaches the material of the mask can be formed from fluoride (Para. 0018). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention, to teach the deposition of the metal-containing layer comprises a fluorine implantation in the device of Liu 
Allowable Subject Matter
Claims 4, 7, 14 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mounir S Amer whose telephone number is (571)270-3683. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mounir S Amer/Primary Examiner, Art Unit 2894